DETAILED ACTION
	This office action is response to communications for Application No. 16/516,348 filed on 07/19/2019 which is a continuation of parent Application No. 15/354,279 (now U.S. Patent No. 10,380,280 B2).
Claims 1-11 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statements (IDS) submitted on 09/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 2, and 4 are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 15, 16, and 18 of prior U.S. Patent No. 10,380,280 B2. This is a statutory double patenting rejection.
	Examiner’s Note: With respect to Claim 1, although the last limitation is not written exactly the same as the issued patent, it appears to be the same scope.

Instant Application
U.S. Patent No. 10,380,280 B2
1. A system for optimal storage of load data for lifetime prediction for a piece of equipment used in a well operation, the system comprising: 
15. A system for optimal storage of load data for lifetime prediction for a piece of equipment used in a well operation, the system comprising:
a sensor collecting load data of the piece of equipment; and
a sensor collecting load data of the piece of equipment; and
a processing device for executing computer readable instructions, the computer readable instructions comprising:
a processing device for executing computer readable instructions, the computer readable instructions comprising:
determining a lifetime model for the piece of equipment used in the well operation;
determining a lifetime model for the piece of equipment used in the well operation;
calculating a bucket size using one of the lifetime model and a distribution of load data;
calculating a bucket size using one of the lifetime model and a distribution of load data:
discretizing a load data spectrum into one or more buckets using the calculated bucket size;
discretizing a load data spectrum into one or more buckets using the calculated bucket size;
assigning the collected load data to the one or more buckets of the load data spectrum;
assigning the collected load data to the one or more buckets of the load data spectrum;
storing the collected load data assigned to the one or more buckets to a memory; and
storing the collected load data assigned to the one or more buckets to a memory;
determining a lifetime estimation of the piece of equipment based on the load data assigned to the one or more buckets of the load data spectrum and stored to the memory,
determining a lifetime estimation of the piece of equipment based on the load data assigned to the one or more buckets of the load data spectrum and stored to the memory; and

replacing or rerunning the piece of equipment based on the lifetime estimation.



Instant Application
U.S. Patent No. 10,380,280 B2
2. The system of claim 1, wherein the memory is in the piece of equipment and the load data are collected at the piece of equipment inside a bottom hole assembly.
16. The system of claim 15, wherein the memory is in the piece of equipment and the load data are collected at the piece of equipment inside a bottom hole assembly.
4. The system of claim 1, wherein the piece of equipment is a multi-chip module (MCM).
18. The system of claim 15, wherein the piece of equipment is a multi-chip module (MCM).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 3 and 5-11 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 4, 6-8, 10-12, and 17 of U.S. Patent No. U.S. Patent No. 10,380,280 B2. With respect to Claims 5-11, although the claims at issue are not identical, they are not patentably distinct from each other as illustrated in the table below.
	Examiner’s Note: With respect to Claim 3, the limitation “surface of the earth” does not narrow the claim in a meaningful way. Further, with respect to Claims 5-11, although the instant application claims are directed to a system and the issued patent claims are directed to a method, it appears to contain the same scope.
Instant Application
U.S. Patent No. 10,380,280 B2
3. The system of claim 1 further comprising a communication link communicating the estimated lifetime to a surface processing device located at a surface of the earth during the well operation.
17. The system of claim 15, further comprising a communication link communicating the estimated lifetime to a surface during the well operation.
5. The system of claim 1, wherein the computer readable instructions further comprise updating one of the lifetime model, updating the distribution of load data, and updating the bucket size for the load data spectrum for the piece of equipment.
4. The method of claim 1, further comprising updating one of the lifetime model, updating the distribution of load data, and updating the bucket size for the load data spectrum for the piece of equipment.

6. The system of claim 1, wherein the computer readable instructions further comprise compartmentalizing the memory in compartments, wherein a size of the compartments is based on one of the lifetime model and the distribution of load data.

6. The method of claim 1, further comprising compartmentalizing the memory in compartments, wherein the size of the compartments is based on one of the lifetime model and the distribution of load data.

7. The system of claim 1, wherein the distribution of load data comprises at least one of a temperature, an acceleration, a pressure, a mechanical load, or an electrical load.

7. The method of claim 1, wherein the distribution of load data comprises at least one of a temperature, an acceleration, a pressure, a mechanical load, and an electrical load.

8. The system of claim 1, wherein the computer readable instructions further comprise filtering the distribution of load data by at least one of a geographic region, a piece of equipment type, a bottom hole assembly type, a drilling bit type, or a formation type.


8. The method of claim 1, further comprising filtering the distribution of load data by at least one of a geographic region, a piece of equipment type, a bottom hole assembly type, a drilling bit type, and a formation type.


9. The system of claim 1, wherein the determining the lifetime estimation of the piece of equipment is performed inside a bottom hole assembly.
10. The method of claim 1, wherein the determining is performed inside a bottom hole assembly.
10. The system of claim 1, wherein the determining the lifetime estimation of the piece of equipment is performed outside a bottom hole assembly.
11. The method of claim 1, wherein the determining is performed outside a bottom hole assembly.
11. The system of claim 1, wherein the discretizing comprises estimating a necessary size of the memory based on a given failure of the lifetime estimation.
12. The method of claim 1, wherein discretizing comprises estimating a necessary size of the memory based on a given failure of the lifetime estimation.



Allowable Subject Matter
Claims 1-11 would be allowable if rewritten to overcome the Double Patenting rejections, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The cited prior arts of record, taken either alone or in combination, does not disclose the limitations in combination with the remaining elements and features of the independent claims, specifically:
With respect to Claim 1, the cited prior arts of records fails to disclose the limitation, “calculating a bucket size using one of the lifetime model and a distribution of load data; discretizing a load data spectrum into one or more buckets using the calculated bucket size”. 
Kale et al. (U.S. Patent Publication No. 2015/0167454 A1) discloses life cycle and “time-to-failure” models but fails to disclose calculating bucket sizes and discretizing a load data spectrum into one or more buckets.
Kirkhope et al. (U.S. Patent Publication No. 2015/0226013 A1) discloses models to monitor the life for components of a system including “bin” or bucket sizes but fails to disclose the calculations based on discretized data or distribution of load data. 
Shibuya et al. (U.S. Patent Publication No. 2014/0279795 A1) discloses methods to monitor the state of a facility based on time-series data, including binning data as learning data, but fails to disclose the calculations based on discretized data or distribution of load data.
Lin et al. (Non-Patented Literature, “Optimizing Data Storage and Management for Petrel Seismic Interpretation and Reservoir Modeling”) discloses modeling techniques to determine optimal data storage but fails to disclose calculating bucket sizes and discretizing a load data spectrum into one or more buckets.

Conclusion
	Claims 1-11 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/P.T.P./Examiner, Art Unit 2127                                                                                                                                                                                                        09/15/2021


/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127